On the 3rd day of March, 1911, judgment was rendered in the county court of Tulsa county against appellant for a violation of the prohibitory liquor law, and he was sentenced to pay a fine of $500 and to serve 90 days in the county jail. Appellant was granted by the court 30 days time within which to prepare and serve a case-made. The record shows that the case-made was not served on the county attorney until the 3rd day of April, 1911, which was the 31st day after the rendition of the judgment. The case-made must therefore be stricken from the record. The case-made is not certified in such a manner as would constitute it a transcript of the record. We therefore cannot consider anything presented in said case-made, and the appeal is dismissed.